Citation Nr: 1028631	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
service-connected degenerative disc disease.

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to February 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for degenerative disc 
disease and assigned a disability rating of 20 percent, effective 
March 10, 2009, and granted service connection for bilateral 
hearing loss and assigned a noncompensable disability rating, 
effective March 10, 2009.

In June 2010, a video-conference hearing was held before the 
undersigned Veterans Law Judge.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a skin disorder of the left lower extremity was 
raised by the Veteran at his June 2010 hearing.  The Board 
does not have jurisdiction over this claim, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

At his June 2010 hearing, the Veteran testified that he was 
granted disability benefits by the Social Security Administration 
(SSA) earlier that month, and that the SSA determination was made 
in consideration of his back and hearing loss disabilities.  
Although the Veteran and his representative indicated that the 
Veteran would submit his SSA file, these documents are not 
present in the claims folder.  As the records of that SSA 
examination and other SSA records may contain information 
relevant to the Veteran's claim for an increased rating, the 
RO/AMC should make arrangements to obtain those records and 
associate any evidence obtained with the claims folder.  

Additionally, previously unconsidered VA treatment records were 
submitted by the Veteran and received in June 1010.  As the 
appellant did not waive initial consideration of this material by 
the RO, the law requires that the Board return the appeal to the 
RO/AMC for initial consideration of the new evidence.  Upon 
remand, this evidence should be considered when readjudicating 
the Veteran's claim.  

Lastly, an effort should be also be made to obtain any additional 
relevant VA treatment records for the Veteran, dated since June 
2010, and to afford him current VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's relevant treatment 
records from the VA Medical Center in Mountain 
Home, Tennessee, dated since June 2010.

2.  Make arrangements to obtain copies of all 
the documents or evidentiary material used by 
the SSA in considering the Veteran's claim 
for disability benefits.  If these records 
are not available, a negative reply must be 
provided. 

3.  Thereafter, schedule the Veteran for a VA 
orthopedic examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies, including x-rays if 
indicated, should be conducted.

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service- connected degenerative 
disc disease of the lumbar spine.

The examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disability and fully 
describe the extent and severity of those 
symptoms.

The examiner should conduct range of motion 
testing of the lumbar spine.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is likely 
to be additional range of motion loss due to 
any of the following should be addressed: (1) 
pain on use, including during flare-ups; (2) 
weakened movement; (3) excess fatigability; 
or (4) incoordination.  The examiner is asked 
to describe whether pain significantly limits 
functional ability during flare-ups or when 
the lumbar spine is used repeatedly.  All 
limitation of function must be identified. If 
there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, the specific nerve(s) affected 
should be specified, together with the degree 
of paralysis caused by service-connected 
disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

4.  Schedule the Veteran for an appropriate 
audiology examination.  See 38 C.F.R. § 
4.85(a).  The claims file must be made 
available to the audiologist, and the 
audiologist should indicate in his/her report 
whether or not the claims file was reviewed.

The testing to determine the current severity 
of the Veteran's hearing loss should include 
the use of controlled speech discrimination 
(Maryland CNC) and a puretone audiometry 
test.  The examination must be conducted 
without the use of hearing aids.

The examiner should specifically comment on 
the effects of the Veteran's hearing loss on 
occupational functioning and daily 
activities.

The examiner must provide a comprehensive 
report including complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Review the examination reports to ensure 
that the remand directives have been 
accomplished.  If all questions posed are not 
answered or sufficiently answered, return the 
case to the examiner(s) for completion of the 
inquiry.

6.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

